DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is not directed to the same or even similar subject matter as described in the specification and drawings. That is, neither the specification or the drawings mention or describe neural networks, neurons, training neural networks, or neural network tunnels, for example. Correction is required. See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1-2, 5-9, 11-12, 15-20 are objected to because of the following informalities:
"said change operation to said first column" or “said change operation” should be "said change operation to the first column of the first table in the database managed by said DBMS" [Claims 1, 2, 11, 12, lines 12/15, 1, 13/16, 1];
"said first table" should be "said first table in the database" [Claims 1, 5, 6, 7, 9, 11, 15, 16, 17, 19, lines 9/10, 2, 8/9, 2, 3, 10/11, 3, 3, 3, 4];
"copies columns" should be "copies of columns" [Claims 8, 18, lines 2, 3];
"cause" should be "cause:" [Claim 20, line 2].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7, 16-17, 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6, 16 recite the limitation "said projecting of said second column" in lines 13, 14. There is insufficient antecedent basis for this limitation in the claims. Claims 7, 17 are also rejected due to their dependency on claims 6, 16;
Claims 12-20 recite the limitation "The one or more non-transitory computer-readable" all in line 1. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 11 similarly recite a database management system ("DBMS") receiving a first SQL statement that specifies a change operation to a first column of a first table in a database managed by said DBMS; in response to receiving said first SQL statement, said DBMS compiling said first SQL statement, wherein 
The limitations of … compiling said first SQL statement, wherein compiling said first SQL statement includes: determining that said first SQL statement satisfies first criteria, wherein said first criteria includes: said first column is undefined for said first table, said first table is defined as being enabled for dynamic schema columns; in response to determining that first SQL statement satisfies first criteria, rewriting said first SQL statement to cause said change operation to said first column, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them using generic computer components. That is, other than reciting “said DBMS” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “said DBMS” language, “compiling” and “determining” in the context of this claim encompasses the user observing columns of data, such as those referenced within a parameter of an observed SQL statement, within a data table and mentally evaluating if any of them contain undefined data, such as nulls or 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a database management system ("DBMS") receiving a first SQL statement that specifies a change operation to a first column of a first table in a database managed by said DBMS; in response to receiving said first SQL statement, said DBMS…; after compiling said first SQL statement, executing said first SQL statement thereby causing said change operation to be performed to said first column. The DBMS, database managed by said DBMS, one or more processors, and one or more non-transitory computer-readable media are recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions involved in executing database statements). The additional elements of …receiving a first SQL statement that specifies a change operation to a first column of a first table…; in response to receiving said first SQL statement, …; after compiling said first SQL statement, executing said first SQL statement thereby causing said 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of …receiving a first SQL statement that specifies a change operation to a first column of a first table…; in response to receiving said first SQL statement, …; after compiling said first SQL statement, executing said first SQL statement thereby causing said change operation to be performed to said first column…, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. These additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional database querying. Accordingly, claims 1, 11 are not patent eligible.
Claims 2-10, 12-20 depend on claims 1, 11 and include all the limitations of claims 1, 11. Therefore, claims 2-10, 12-20 recite the same abstract idea of compiling a database statement based on the underlying data practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2-4, 6, 12-14, 16 similarly recite additional limitations that pertain to different types of change operation statements, rewriting an SQL statement to add a key-value pair that is stored within a JSON object or markup language element, and rewriting an SQL statement that projects columns upon making similar mental determinations and judgments as identified in the independent claims. The judicial exception is not integrated into a practical application. The additional element represents further mental process steps of rewriting an SQL statement, such as one that involves adding a key-value pair or projects columns, perhaps with the aid of a pen and piece of paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional steps are considered an abstract idea (mental process step) and do not integrate the judicial exception into a practical application. Accordingly, claims 2-4, 6, 12-14, 16 further recite the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception and further recitation of 
Claims 5, 7-10, 15, 17-20 similarly recite additional limitations that pertain to creating columns, projecting (storing/copying) columns, receiving and storing copies of columns, creating dynamic columns, and updating a data guide. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, these additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, the additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing database technology as mere tools of conventional data gathering and storage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hongell (US 2007/0203941) in view of Liu (US 2011/0238709).
Regarding claim 1, Hongell discloses:
A method, comprising: a database management system ("DBMS") receiving a first SQL statement that specifies a … operation to a first column of a first table in a database managed by said DBMS at least by ([0015] “FIG. 2 is a flowchart illustrating a method for an object query on dynamic properties in accordance with one implementation. First, the query is obtained, via step 202. The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204.” [0017] “Assume that the employee class contains two static properties, P1 and P2, which are respectively mapped to column 1 (C1) and column 2 (C2) of the database 108 of a table structure in the database 108. Assume that the employee class also contains three dynamic properties, A1, A2, and A3. A1 is mapped to column 3 (C3), and A2 is mapped to column 4 (C4)”) and the query service 110, as shown in Fig. 1, is the DBMS while the first column of a first table 
in response to receiving said first SQL statement, said DBMS compiling said first SQL statement, wherein compiling said first SQL statement includes: determining that said first SQL statement satisfies first criteria, wherein said first criteria includes: said first column is undefined for said first table, said first table is defined as being enabled for dynamic schema columns at least by ([0004] ” Dynamic properties on the contrary are not defined in the class definition. Dynamic properties are typically used for customizing an application without changing the class definition…As with static properties, the dynamic properties may each be mapped to a table column in the database 108. Alternatively, one or more of the dynamic properties may be unmapped, and instead are stored in an overflow column.” [0015] “FIG. 2 is a flowchart illustrating a method for an object query on dynamic properties in accordance with one implementation. First, the query is obtained, via step 202. The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204.”) and the query service (DBMS) determines that at least part of the query pertains to at least one mapped dynamic property (said first column is undefined for said first table), such as dynamic property A1, which is mapped to column 1 (C1) of the table structure (first column for first table) in database 108, as aformentioned;
in response to determining that first SQL statement satisfies first criteria, rewriting said first SQL statement to cause said … operation to said first column at least by ([0015] “The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204. The mapping data for the at least one mapped dynamic property is then obtained, via step 206. This mapping data is used to translate the query to run against the database 108, via step 208.” [0019] “Since the query refers to A1, the query service 110 determines that the query pertains to at least one mapped dynamic property, via step 204. Using the metadata: create object_view view1 signature(int P1,int P2,double A1,double A2) as select q1.C1,q1.C2,q1.C3,q1.C4 from eTable q1” [0020] “the query service 110 obtains the mapping data for A1, i.e., that A1 is mapped to C3, via step 206. The query service 110 then translates the query so that the part pertaining to A1 is run against column C3 of the database 108, via step 208. In one implementation, the translation is performed by replacing the cast statement for A1 with column C3 of the database.”) and the rewriting of the first sql statement is the translating of the query upon determining that it pertains to at least one mapped dynamic properties;
after compiling said first SQL statement, executing said first SQL statement thereby causing said … operation to be performed to said first column at least by ([0022] “This query is then executed. Since the translated query now refers to a column in the table, the query may be run against the table's class definition, and no methods are run on the instances of the objects. The make_object function which constructs object references is done by the query service 110.”).
Hongell fails to disclose “a change operation; said change operation”
	However, Liu teaches the above limitations at least by ([0036] “The data processing request submitted by the tenant might include, but not limited to, data insertion, data query, data update, data deletion, etc”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Liu into the teaching of Hongell because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Hongell to further include statements that include change operations as in Liu in order to allow the system to be able to additionally handle DML statements in order to avoid potential errors.
As per claim 2, claim 1 is incorporated, Liu further discloses:
wherein said change operation is one of an INSERT, DELETE, or UPDATE at least by ([0036] “The data processing request submitted by the tenant might include, but not limited to, data insertion, data query, data update, data deletion, etc”).
As per claim 3, claim 1 is incorporated, Hongell fails to disclose “wherein rewriting said first SQL statement includes rewriting said first SQL statement to add a key-value pair to a second column that represents a column name and value of said first column”
However, Liu teaches the above limitation at least by ([0039] “if tenant 1 submits a data processing request for inserting a line of records after extending the “homeaddress” column in the original “employee” table, this request's SQL 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Liu into the teaching of Hongell because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Hongell to further include the rewriting of statements in order to add key-value pairs to a column as in Liu so that the system is able to modify data within an 
As per claim 4, claim 3 is incorporated, Liu further discloses:
wherein: said key-value pair is stored within a Java Script Object Notation object, or said key-value pair is stored within an element that conforms to extensible Mark-up language at least by ([0022] “the extended field defined for the database table is a field of an extensible markup language (XML) type, and for this field of an XML type, a variety of description files may be used to verify the validity of XML data. According to another embodiment of the present invention, the extended field defined for the database table is a field of a Javascript object notation (hereinafter referred to as Json for short) type.”).
As per claim 5, claim 3 is incorporated, Liu further discloses:
wherein said second column is an invisible column created in response to said DBMS receiving a data definition language specifying to make said first table as a dynamic schema table at least by ([0020] “a request for extending a database table is received from a tenant. According to an embodiment of the present invention, the tenant's request for extending a database table may be an SQL statement like “ALTER TABLE employee ADD COLUMN homeaddress varchar(100).” In a multi-tenant system, it is possible that some tenants need to extend an original database table while others not, and tenants requesting extension may have varying requirements as to how many and which columns are extended.” [0023] Here, “homeaddress” indicates that the tenant wants to add a column named “homeaddress” to the table 
Regarding claim 11, Hongell discloses:
One or more non-transitory computer-readable media storing sequences of instructions that, when executed by one or more processors, cause: a database management system ("DBMS") receiving a first SQL statement that specifies a … operation to a first column of a first table in a database managed by said DBMS at least by ([0015] “FIG. 2 is a flowchart illustrating a method for an object query on dynamic properties in accordance with one implementation. First, the query is obtained, via step 202. The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204.” [0017] “Assume that the employee class contains two static properties, P1 and P2, which are respectively mapped to column 1 (C1) and column 2 (C2) of the database 108 of a table structure in the database 108. Assume that the employee class also contains three dynamic properties, A1, A2, and A3. A1 is mapped to column 3 (C3), and A2 is mapped to column 4 (C4)”) and the query service 110, as shown in Fig. 1, is the DBMS while the first column of a first table in a database is the dynamic property, such 
in response to receiving said first SQL statement, said DBMS compiling said first SQL statement, wherein compiling said first SQL statement includes: determining that said first SQL statement satisfies first criteria, wherein said first criteria includes: said first column is undefined for said first table, said first table is defined as being enabled for dynamic schema columns at least by ([0004] ” Dynamic properties on the contrary are not defined in the class definition. Dynamic properties are typically used for customizing an application without changing the class definition…As with static properties, the dynamic properties may each be mapped to a table column in the database 108. Alternatively, one or more of the dynamic properties may be unmapped, and instead are stored in an overflow column.” [0015] “FIG. 2 is a flowchart illustrating a method for an object query on dynamic properties in accordance with one implementation. First, the query is obtained, via step 202. The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204.”) and the query service (DBMS) determines that at least part of the query pertains to at least one mapped dynamic property (said first column is undefined for said first table), such as dynamic property A1, which is mapped to column 1 (C1) of the table structure (first column for first table) in database 108, as aformentioned;
in response to determining that first SQL statement satisfies first criteria, rewriting said first SQL statement to cause said … operation to said first column at least by ([0015] “The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204. The mapping data for the at least one mapped dynamic property is then obtained, via step 206. This mapping data is used to translate the query to run against the database 108, via step 208.” [0019] “Since the query refers to A1, the query service 110 determines that the query pertains to at least one mapped dynamic property, via step 204. Using the metadata: create object_view view1 signature(int P1,int P2,double A1,double A2) as select q1.C1,q1.C2,q1.C3,q1.C4 from eTable q1” [0020] “the query service 110 obtains the mapping data for A1, i.e., that A1 is mapped to C3, via step 206. The query service 110 then translates the query so that the part pertaining to A1 is run against column C3 of the database 108, via step 208. In one implementation, the translation is performed by replacing the cast statement for A1 with column C3 of the database.”) and the rewriting of the first sql statement is the translating of the query upon determining that it pertains to at least one mapped dynamic properties;
after compiling said first SQL statement, executing said first SQL statement thereby causing said … operation to be performed to said first column at least by ([0022] “This query is then executed. Since the translated query now refers to a column in the table, the query may be run against the table's class definition, and no methods are run on the instances of the objects. The make_object function which constructs object references is done by the query service 110.”).
Hongell fails to disclose “a change operation; said change operation”
	However, Liu teaches the above limitations at least by ([0036] “The data processing request submitted by the tenant might include, but not limited to, data insertion, data query, data update, data deletion, etc”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Liu into the teaching of Hongell because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Hongell to further include statements that include change operations as in Liu in order to allow the system to be able to additionally handle DML statements in order to avoid potential errors.
Claims 12-15 recite equivalent claim limitations as the method of claims 2-5, except that they set forth the claimed invention as a non-transitory computer-readable, as such they are rejected for the same reason as applied hereinabove.

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hongell (US 2007/0203941) in view of Liu (US 2011/0238709) and further in view of Niu (US 2020/0301917).
As per claim 6, claim 3 is incorporated, Hongell further discloses:
further including: said database management system receiving a second SQL statement… at least by ([0013] “The method uses the stored mapping data on the dynamic properties to translate the part of the query pertaining to the mapped dynamic properties such that they are run against the database. In this 
in response to receiving said second SQL statement, said DBMS compiling said second SQL statement, wherein compiling said second SQL statement includes: determining that said second SQL statement satisfies second criteria, wherein said second criteria includes: said second column is undefined for said first table, said first table is defined as being enabled for dynamic schema columns at least by ([0004] ” Dynamic properties on the contrary are not defined in the class definition. Dynamic properties are typically used for customizing an application without changing the class definition…As with static properties, the dynamic properties may each be mapped to a table column in the database 108. Alternatively, one or more of the dynamic properties may be unmapped, and instead are stored in an overflow column.” [0015] “FIG. 2 is a flowchart illustrating a method for an object query on dynamic properties in accordance with one implementation. First, the query is obtained, via step 202. The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204.” [0017] “Assume that the employee class contains two static properties, P1 and P2, which are respectively mapped to column 1 (C1) and column 2 (C2) of the database 108 of a table structure in the database 108. Assume that the employee class also contains three dynamic properties, A1, A2, and A3. A1 is mapped to column 3 (C3), and A2 is mapped to column 4 (C4). However, A3 is unmapped and thus is stored in the overflow column.”) and the query service (DBMS) determines that at least part of the query pertains to at least one mapped dynamic property (said first column is undefined for said first table), such as property 1 which is mapped to column 1 (C1) of the table structure (first column for first table) in database 108;
in response to determining that second SQL statement satisfies second criteria, rewriting said second SQL statement… at least by ([0015] “The query service 110 then determines that at least part of the query pertains to at least one mapped dynamic property, via step 204. The mapping data for the at least one mapped dynamic property is then obtained, via step 206. This mapping data is used to translate the query to run against the database 108, via step 208.” [0019] “Since the query refers to A1, the query service 110 determines that the query pertains to at least one mapped dynamic property, via step 204. Using the metadata: create object_view view1 signature(int P1,int P2,double A1,double A2) as select q1.C1,q1.C2,q1.C3,q1.C4 from eTable q1” [0020] “the query service 110 obtains the mapping data for A1, i.e., that A1 is mapped to C3, via step 206. The query service 110 then translates the query so that the part pertaining to A1 
Hongell, Liu fail to disclose “…second SQL statement that projects said first column; … second SQL statement to project said first column; after compiling said second SQL statement, executing said second SQL statement thereby causing said projecting of said second column”
However, Niu teaches the following limitations, second SQL statement that projects said first column; second SQL statement to project said first column at least by ([0199] “In actual implementation, in the case where a sensitive field exists in the “select” clause in “create table as select” and “insert into select” and a masking rule is configured for this field, two processing modes are provided in the present application to perform automatic masking conversion for such SQL and protect sensitive data of the derivation table” [0203] “For example, statement 1: create table stuff_1 as select * from stuff; statement 2: insert into table stuff_2 select * from stuff. Some fields in the stuff table contain sensitive fields and the masking rule is configured for these fields. After statement 1 and statement 2 are executed, in mode 1, data in the created table stuff_1 is the original stuff data, data in the inserted table stuff_2 is the original stuff data, and masking conversion is performed according to the derivate masking rule when stuff_1 and stuff_2 are queried; in mode 2, data in the created 
after compiling said second SQL statement, executing said second SQL statement thereby causing said projecting of said second column at least by ([0203] “For example, statement 1: create table stuff_1 as select * from stuff; statement 2: insert into table stuff_2 select * from stuff. Some fields in the stuff table contain sensitive fields and the masking rule is configured for these fields. After statement 1 and statement 2 are executed, in mode 1, data in the created table stuff_1 is the original stuff data, data in the inserted table stuff_2 is the original stuff data, and masking conversion is performed according to the derivate masking rule when stuff_1 and stuff_2 are queried; in mode 2, data in the created table stuff_1 and the inserted table stuff_2 are both masked data of the stuff table”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Niu into the teaching of Hongell, Liu because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the rewriting of statements that project columns, such as the CTAS statements, as in Niu so that the system is able to execute the CTAS statements on dynamic columns that may not be defined in order to avoid an error upon receipt of such statements.
Claim 16 recites equivalent claim limitations as the method of claim 6, except that it sets forth the claimed invention as a non-transitory computer-readable, as such it is rejected for the same reason as applied hereinabove.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hongell (US 2007/0203941) in view of Liu (US 2011/0238709) and further in view of Niu (US 2020/0301917) and Potapov (US 2003/0212694).
As per claim 7, claim 6 is incorporated, Niu further discloses:
wherein executing said second SQL statement includes: projecting said first column for a particular row of said first table … at least by ([0203] “For example, statement 1: create table stuff_1 as select * from stuff; statement 2: insert into table stuff_2 select * from stuff. Some fields in the stuff table contain sensitive fields and the masking rule is configured for these fields.”).
Hongell, Liu, Niu fail to disclose “…a particular row of said first table that does not include any key-value pair that represents said first column”
However, Potapov teaches the above limitation at least by ([0051] “This can be achieved in the Structured Query Language (SQL) by executing the statement " CREATE TABLE AS SELECT" with an order by clause.” [0039] and Fig. 1 describe and show table 100, which does not include any key-value pairs, based on which a CTAS statement can executed) and the CTAS statement is executing on tables that do not include any key-value pair that represents a column, such as nulls and individual values such as those shown in table 100.
 prior to the effective filing date of the claimed invention to incorporate the teaching of Potapov into the teaching of Hongell, Liu, Niu because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the performing of CTAS statements on tables that do not include any key-value pairs, as in Potapov, so that the system is able to execute the CTAS statements on rows that include data other than key-value pairs in order to avoid an error upon executing such statements on tables that include such data.
Claim 17 recites equivalent claim limitations as the method of claim 7, except that it sets forth the claimed invention as a non-transitory computer-readable, as such it is rejected for the same reason as applied hereinabove.

Claims 8-9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hongell (US 2007/0203941) in view of Liu (US 2011/0238709) and further in view of Various (MySQL8.0 Reference Manual).
As per claim 8, claim 1 is incorporated, Hongell, Liu fail to disclose “further including: receiving a second SQL statement that specifies to create a second table having copies columns of first table, wherein said second SQL statement projects said first column; in response to receiving said second SQL statement, creating said second table, wherein creating said second table includes defining said second column and copying column values of said first column to said second column”
However, Various teaches the above limitations at least by ([Pg. 1687, Sec. 13.1.16.5] “13.1.16.5 CREATE TABLE ... SELECT Syntax You can create one table from another by adding a SELECT statement at the end of the CREATE TABLE statement: CREATE TABLE new_tbl [AS] SELECT * FROM orig_tbl; MySQL creates new columns for all elements in the SELECT. For example:
mysql> CREATE TABLE test (a INT NOT NULL AUTO_INCREMENT,
-> PRIMARY KEY (a), KEY(b))
-> ENGINE=MyISAM SELECT b,c FROM test2;
This creates a MyISAM table with three columns, a, b, and c… For each row in table foo, a row is inserted in bar with the values from foo and default values for the new columns.
In a table resulting from CREATE TABLE ... SELECT, columns named only in the CREATE TABLE
part come first. Columns named in both parts or only in the SELECT part come after that. The data type
of SELECT columns can be overridden by also specifying the column in the CREATE TABLE part.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Various into the teaching of Hongell, Liu because the references 
As per claim 9, claim 1 is incorporated, Hongell, Liu fail to disclose “further including: receiving a second SQL statement that specifies to create a second table from the columns of said first table, wherein said second SQL statement specifies to create a copy of said first column as a second column a second column that is a dynamic column in said second table; in response to receiving said second SQL statement, creating said second column in said second table as a dynamic column”
However, Various teaches the above limitations at least by ([Pg. 1687, Sec. 13.1.16.5] “13.1.16.5 CREATE TABLE ... SELECT Syntax You can create one table from another by adding a SELECT statement at the end of the CREATE TABLE statement: CREATE TABLE new_tbl [AS] SELECT * FROM orig_tbl; MySQL creates new columns for all elements in the SELECT. For example:
mysql> CREATE TABLE test (a INT NOT NULL AUTO_INCREMENT,
-> PRIMARY KEY (a), KEY(b))
-> ENGINE=MyISAM SELECT b,c FROM test2;
the values from foo and default values for the new columns.
In a table resulting from CREATE TABLE ... SELECT, columns named only in the CREATE TABLE
part come first. Columns named in both parts or only in the SELECT part come after that. The data type
of SELECT columns can be overridden by also specifying the column in the CREATE TABLE part.”) and the column created as dynamic columns are the new columns for which default values are inserted.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Various into the teaching of Hongell, Liu because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include creating dynamic columns during a execution of a CTAS statement as in Various so that the system is able to more efficiently copy tables using only one simple statement and allow for dynamic columns to account for changing schemas.
Claims 18-19 recite equivalent claim limitations as the method of claims 8-9, except that they set forth the claimed invention as a non-transitory computer-readable, as such they are rejected for the same reason as applied hereinabove.

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hongell (US 2007/020320941) in view of Liu (US 2011/0238709) and further in view of Liu (US 2016/0321375), herein referred to as “Liu 2”.
As per claim 10, claim 1 is incorporated, Hongell, Liu fail to disclose “further including updating a data guide to add metadata describing said first column”
However, Liu 2 teaches the above limitation at least by ([0075] “FIG. 5 is a flow chart depicting a process for dynamically updating Data Guide 201. The process is illustrated in the context of the following scenario. A DBMS is inserting object N into a collection of JSON hierarchical data objects stored in a column of a database table, the column having a column data type of JSON. Data Guide 201 is maintained to describe the structure of the JSON hierarchical data objects in the column. A database dictionary of the DBMS associates the DATA GUIDE TREE 301 with the JSON column. DATA GUIDE TREE 301 is generated to update Data Guide 201”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Liu 2 into the teaching of Hongell, Liu because the references similarly disclose the processing of queries and data manipulation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the updating of a data guide as in Liu 2 so that the system can track which columns are dynamic and newly-added dynamic columns can be easily accessed in the future.
Claim 20 recites equivalent claim limitations as the method of claim 10, except that it sets forth the claimed invention as a non-transitory computer-readable, as such it is rejected for the same reason as applied hereinabove.

Conclusion
Any inquiy concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085. The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169